United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.O., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Oberlin, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1442
Issued: April 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2007 appellant filed a timely appeal from the decision of the Office of
Workers’ Compensation Programs dated March 7, 2007 terminating his medical and
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits.

FACTUAL HISTORY
This case has been before this Board before. The law and the facts of this case as set
forth in the Board’s prior decision are hereby incorporated by reference.1 The facts relevant to
the current appeal are set forth below.
On December 17, 1975 appellant, then a 39-year-old air traffic control specialist, filed a
claim for a stomach disorder and nervous tension which he attributed to stress and strain of his
air traffic control duties over the previous 17¾ years. He was assigned to a light-duty position
on July 13, 1976 but was reinstated to his air traffic controller position on May 27, 1984. On
June 10, 1987 appellant retired and filed a recurrence of disability claim which was accepted by
the Office, and he began receiving compensation benefits for total disability. His claim was
accepted for moderate, chronic anxiety reaction, anxiety disorder depression and duodenal ulcer.
By letter dated January 14, 2004, the Office requested that appellant submit updated
medical information. In response, appellant submitted a January 26, 2004 report wherein
Dr. Robert G. Fawcett, appellant’s treating Board-certified psychiatrist, indicated that he last saw
appellant on June 18, 2003 for a follow-up on his generalized anxiety disorder. Dr. Fawcett
noted that appellant was taking lorazepam and that his anxiety was generally under control for
the activities of retirement. He noted that appellant does have difficulties if he attempts to
reduce his dose. Dr. Fawcett noted that appellant’s anxiety disorder has been continuous since
working as an air traffic controller in 1975, noting that it worsened when he attempted to return
to work in the 1980s. Finally, he noted that the “lorazepam appears to keep some of his
generalized anxiety at bay, but he has still not reverted to the baseline level of functioning prior
to 1975.” In a February 13, 2004 work capacity evaluation form, Dr. Fawcett indicated that
appellant is not competent to work eight hours a day, noting that he is 67 years old and has not
worked regularly since 1984. He noted that appellant’s anxiety symptoms worsened in the past
when he attempted to return to work.
By letter dated March 31, 2004, the Office referred appellant to Dr. Krishan K. Batra, a
Board-certified psychiatrist, for a second opinion. In an opinion dated March 19, 2004, Dr. Batra
concluded that appellant was totally dysfunctional due to chronic anxiety state, depression,
associated psychosomatic reactivities and a poorly managed psychiatric condition. She also
noted cognitive disturbances in the form of attention and concentration diminution, which could
be aggravated under stressful circumstances. Dr. Batra noted that, as alertness and proficiency
required in his previous job is compromised, it would be unsafe for appellant to work as an air
traffic controller. However, she further concluded that in her professional judgment that not
having been on antidepressant medication, not attending Alcoholics Anonymous (AA) meetings
and continuing to drink on a daily basis along with benzodiazepines is not related to his job
performance in 1975 or 1987 nor is it the fault of the employing establishment. Dr. Batra
concluded that appellant’s suffering and incapacities do not have any relationship to his position
with the employing establishment or to the gastric upsets which took place in the 70’s or 80’s.
She recommended treatment with antidepressants, gradual reduction of benzodiazepines, AA
1

Docket No. 95-2613 (issued March 2, 1998) (the Board reversed the Office’s decision reducing appellant’s
compensation benefits as it found that the Office had not met its burden of proof).

2

meetings and psychotherapy before returning to an alternate job, but noted that he will never be
able to go back to the air controller’s job.
In a report dated May 12, 2005, Dr. Fawcett commented on Dr. Batra’s report, indicating
that he was “not in complete agreement with Dr. Batra’s conclusions.” He noted that it was not
rational to conclude in the 1970s and 1980s that appellant’s generalized anxiety disorder was
causally related to his previous work, that it has continued through all these years, and suddenly
in 2004 the etiology is no longer related to his job. Dr. Fawcett did not believe that appellant’s
current drinking rose to the level of alcohol abuse. He also saw no evidence that he was engaged
in any prescription benzodiazepine abuse. Dr. Fawcett noted that, if appellant did reduce his
lorazepam, significant symptoms of anxiety do recur. He noted that, although appellant might
benefit from some changes in his pharmacologic regimen, cessation of drinking or
psychotherapy, he was skeptical that appellant could return to full-time work. Dr. Fawcett also
noted that the demands of retraining for him at age 68 may be beyond reasonable expectation.
He concluded:
“Again, in summary, [appellant] apparently functioned well during his [m]ilitary
service and for many years as an air traffic controller until around 1977 when he
had a forced medical retirement because of his anxiety. He did return to work as
an air traffic controller but, again, retired with anxiety problems around 1987.
The chronology of his anxiety problems in leaving work suggests a relationship,
which was judged to be a causal relationship at the time between his work and his
anxiety related in its onset and continuity to his original work situation.
In a letter dated March 25, 2006, the Office asked Dr. Fawcett to respond to various
questions concerning appellant. In a report dated June 23, 2006, he indicated that appellant has
generalized anxiety disorder, with symptoms generally controlled with the use of lorazepam.
Dr. Fawcett noted that appellant was sleeping adequately, eating well and not exhibiting any
panic attacks. He stated that appellant’s prognosis for return to work was poor. Dr. Fawcett
noted that appellant was 70 years old and would not realistically be able to relearn some of the
current modalities involved in functioning as an air traffic controller. He noted that appellant
appeared to deteriorate from stress of the workplace with increased anxiety and he fatigues very
easily in attempting to do work around the house. Dr. Fawcett believed that appellant’s
disability was a permanent condition. He did not believe that it was realistic to think appellant
was going to be reemployed as an air traffic controller or in a similar position given his age and
general health status.
By letter dated June 23, 2006, the Office referred appellant to Dr. Gillian Karatinos, a
Board-certified psychiatrist, for an impartial medical examination to resolve the conflict between
Dr. Fawcett and Dr. Batra with regard to appellant’s continuing disability due to his accepted
work conditions. In a medical report dated July 4, 2006, Dr. Karatinos reviewed appellant’s
medical records and conducted an examination. She diagnosed: benzodiazepine (lorazepam)
dependence, possible alcohol abuse or alcohol-related disorder and anxiety disorder treated for
14 years by lorazepam. Dr. Karatinos noted chronic duodenal ulcer/dyspepsia, and high blood
pressure for 14 years controlled on medication. She also noted prostate cancer treated in 2004 or
2005. Dr. Karatinos listed his stressors as loss of interest in high school, large family of origin,
history of divorce, job stress and chronic alcohol use. She noted that combining benzodiazepine

3

and alcohol shows poor insight because both of these decrease memory and attention and can
actually be fatal if enough of each one is taken at the same time. However, Dr. Karatinos noted
that this may be, to some extent, the fault of his physicians, as appellant did not appear to be at
all concerned or even aware that the alcohol and lorazepam were a problem. She indicated that
because of the alcohol and lorazepam that appellant could not work at anything at this time.
Dr. Karatinos also noted that he was 70 years old and that as he gets older, the lorazepam will be
more of a problem as it decreases reflexes, or interferes with sleep and causes memory loss.
Finally, she noted that he might not be able to function without the lorazepam or with another
less addictive antianxiety medication. Dr. Karatinos recommended a biopsy with regard to
appellant’s stomach pain. She then concluded:
“I believe it is unlikely that [appellant’s] current mental status is related to the
mental status at the time of his beginning Workers’ Compensation due to workrelated anxiety in 1979. He certainly presents very calmly today and does not
seem concerned when I tell him that I do not find him to have any current
symptoms of [p]sychiatric [d]isorders outside of the heavy use of alcohol and
lorazepam.”
In answer to questions propounded by the Office, Dr. Karatinos indicated that appellant did not
have any current anxiety reaction or depression. She noted that, with regard to his duodenal
ulcer, there were no studies to show that it existed since 1986. Dr. Karatinos noted that most
ulcers respond to H2-blockers or acid pump inhibitors over a period of 3 to 12 months and
resolve. She noted that appellant had ongoing dyspepsia, but that this might not be related to an
ulcer; she noted that a gastroenterologic work-up was mandatory at this time. Dr. Karatinos
indicated that it was possible that appellant was experiencing abdominal pain due to irritable
bowel or recurrent gastritis from the use of smoking and alcohol. She concluded that appellant
was not suffering from anxiety reaction, depression and probably not from duodenal ulcer,
although he did claim to have dyspepsia. Dr. Karatinos noted that appellant does not meet the
criteria now for either generalized anxiety disorder or panic disorder, possibly because of his
long-term treatment with lorazepam. She noted that panic disorder is a lifetime relapsing,
recurrent disorder in two-thirds of the cases. Dr. Karatinos noted that this diagnosis could link
current symptoms with initial work-related onset in the 1970’s by causing permanent
neurotransmitter changes in the limbic system. She further noted that the diagnosis of
generalized anxiety disorder cannot be made when the patient is chronically using alcohol.
Dr. Karatinos noted that the diagnosis of generalized anxiety disorder and/or panic disorder may
be present, which would be the closest that one could get officially to regarding anxiety
retrospectively. She noted that it was difficult to say whether appellant continued to require
lorazepam as he never has been off it, noting that, “although he may have some underlying
anxiety that is resolved by the use of lorazepam, he does not manifest the anxiety while on the
lorazepam.” Dr. Karatinos questioned whether appellant ever had depression, noting that she did
not find it in any of his medical reports. She stated that she believed that appellant’s condition
had reverted to its baseline level since the December 17, 1975 incident and has improved and
resolved completely since then, with occasional brief recurrences due to stress. Dr. Karatinos
noted that appellant “is not capable of working due to alcohol use, lorazepam dependence, age
and physical problems such as renal disease and prostate cancer. Appellant is not disabled by
anxiety, depression, or ulcer.” Dr. Karatinos noted that, because of the fact that he is using
lorazepam combined with moderate continuous alcohol use, it is doubtful that he can return to
4

productive and gainful employment, especially at the age of 70, when it is normal to expect a
decrease in physical prowess and memory, further decreased by lorazepam and alcohol. She
concluded that the current optimal treatment of chronic anxiety is not chronic benzodiazepine
use and noted that the recommended treatment is an antidepressant which is not addictive.
On January 30, 2007 the Office issued a proposed notice of termination of compensation
and medical benefits. The Office proposed terminating all benefits because the evidence
established no remaining psychiatric and physical residual causally related to appellant’s
employment.
By letter dated February 20, 2007, appellant responded to the proposed termination of
benefits by indicating that he disagreed with the proposed action, noting disagreements with
characterizations of his alcohol use.
By decision dated March 7, 2007, the Office terminated appellant’s medical and
compensation benefits.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.2 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.3 The
Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement to
disability. To terminate authorization for medical treatment, the Office must establish that a
claimant no longer has residuals of an employment-related condition, which require further
medical treatment.5
The Act provides that, if there is a disagreement between a physician making an
examination for the United States and the physician of the employee, the Secretary must appoint
a third physician to make an examination.6 Likewise, the implementing regulation states that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an Office medical adviser or consultant, the
Office must appoint a third physician to make an examination. This is called a referee
examination and the Office is required to select a physician who is qualified in the appropriate
specialty and who has had no prior connection with the case.7 It is well established that, when a
2

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

3

Mary A. Lowe¸52 ECAB 223, 224 (2001).

4

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

5

Mary A. Lowe, supra note 3.

6

5 U.S.C. §§ 8101-8193, 8123(a).

7

20 C.F.R. § 10.321.

5

case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background, must be given special weight.8
ANALYSIS
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s wage-loss compensation and medical compensation. The Office accepted appellant’s
claim for moderate chronic anxiety reaction, anxiety disorder, depression and duodenal ulcer.
The Office accepted both the initial occurrence in 1975 and the recurrence in 1987. In 2004 a
conflict arose between appellant’s treating psychiatrist, Dr. Fawcett, and the second opinion
psychiatrist, Dr. Batra, with regard to whether appellant was still suffering from residuals of his
work-related injury. Accordingly, the Office referred appellant to Dr. Karatinos to resolve the
conflict.
The Board finds that the opinion of Dr. Karatinos is not sufficient to terminate appellant’s
compensation. Initially, the Board notes that she does not conclude that appellant’s disability has
ceased. In fact, Dr. Karatinos notes that appellant is not capable of working. However, she
attributes this inability to work to alcohol use, lorazepam dependence, age and physical problems
such as renal disease and prostate cancer. Dr. Karatinos contended that the anxiety disorder from
the 1970s does not currently manifest itself with any symptomatology and that this may be
because the lorazepam keeps the symptoms controlled. She later states, “[A]lthough [appellant]
may have some underlying anxiety that is resolved by the use of the lorazepam, he does not
manifest the anxiety while on the lorazepam.” Dr. Karatinos admitted that appellant may not be
able to function without the lorazepam or even with another less addictive antianxiety
medication. She later noted that appellant may not meet the criteria for generalized anxiety
disorder or panic disorder at the present time because of his long-term treatment with lorazepam.
Dr. Karatinos also admitted that appellant’s diagnosis of generalized anxiety disorder could link
appellant’s current symptoms with initial work-related onset by causing permanent
neurotransmitter changes in the limbic system. She indicated that appellant is 70 years old and
that as he gets older, lorazepam will cause further problems such as interfering with his sleep and
memory loss. If appellant is currently disabled due to the use, or possible abuse, of lorazepam,
and the lorazepam was prescribed to treat his work-related anxiety disorder, then it cannot be
said that he does not have disability resulting from his work-accepted injury. Furthermore, if he
still needs medication to treat anxiety, he may still have a medical condition related to his
employment. Also her statement that appellant does not appear to be suffering from a
psychiatric disorder conflicts with her later comments that appellant has a problem with alcohol
and lorazepam. Finally, as Dr. Karatinos is a psychiatrist and does not specialize in stomach
disorders, it is significant that she noted that a gastroenterologic work-up was mandatory.
Accordingly, the Board finds that the Office did not meet its burden of proof when it
relied on the opinion of Dr. Karatinos to find that appellant had no remaining disability related to
his employment disability.

8

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

CONCLUSION
The Board finds that the Office improperly terminated appellant’s wage-loss
compensation and medical benefits.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2007 is reversed.
Issued: April 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

